EXHIBIT 10.1

 

BINDING TERM SHEET

 

THIS BINDING TERM SHEET (hereinafter referred to as this “Term Sheet”) is
entered into as of this day 21st of April, 2017, by and among FIRST FOODS GROUP,
INC., a Nevada corporation (the “Company” or “FIFG”), with offices at 720 Monroe
Street, Suite E210, Hoboken, NJ 07030, and ODED BRENNER (“Brenner”), upon the
following terms and conditions:

 

1) The Company and Brenner will form a new entity that will own the intellectual
property rights to “Blue Stripes-Cacao Shop” (“IP Entity”), for the United
States. Each will own 50% of the IP Entity.

 

2) The Company and Brenner will form a new entity (“Operating Entity”), of
which, the Company shall own 51% and Brenner 49%, which will be granted the
unlimited and exclusive license, at no cost, from IP Entity, to open
company-owned and franchise locations under the “Blue Stripe-Cacao Shop” marks
and to sell products under the “Blue Stripe” marks (the “Brand”), both at retail
and via the internet.

 

3) The IP Entity will control and supervise the Brand and its menu, design, and
any aspect of the roll-out of the Brand, nationally. Notwithstanding the equal
ownership in the IP entity, Brenner shall have control over the creative
process, branding, brand image, menu, design of prototypes and in laying the
groundwork for the license agreement under which the operating entity will
operate the coffee houses.

 

4) The Operating Entity will have total control over the development of the
Brand and its franchise activities and other growth aspects of the Brand.

 

5) The Company shall have the right to invest up to $1.25M in Brenner’s Blue
Stripes International company which owns the international rights to the Brand,
and in exchange, the Company will receive 10% of the Blue Stripes international
rights and development rights, outside the US. If the Company elects to invest
$1.75M, it will receive 15%.

 

6) The funds invested by the Company shall also be allocated to building two
prototype locations, in the NY metro area. One in New York City and the other in
suburb of NYC, e.g. Long Island or Westchester. Funds from the raise up of
capital will also be allocated to the development of the franchise materials,
including legal documents and operations manuals, as well as the website and
initial management team.

 

7) Brenner shall be paid an annual salary of $150,000 for developing the Brand
identity and for creating the menu for the franchise operations.

 

8) The Company shall have 120 days from the date hereof to raise the necessary
capital to accomplish Items 5, 6 and 7 above. During this window of time, the
Company will attempt to identify the two locations mentioned in #6 above.

 

9) The Company will use its best efforts to negotiate a three-year employment
agreement with Brenner, who will commit to work full-time for the Company and
its subsidiaries/affiliates.

 

10) This Term Sheet has been duly and validly authorized and executed and
delivered on behalf of Brenner and this Agreement constitutes a valid and
binding agreement of Brenner and the Company enforceable in accordance with its
terms.

 

11) The Board of Directors of the Company has authorized the execution and
delivery of this Term Sheet by the Company and has approved this Term Sheet and
the transactions contemplated hereby.

 

12) This Term Sheet may be terminated during the Due Diligence Period by the
Company, at its sole discretion. Upon such termination, the parties hereto
covenant to return all documents necessary for the other party to continue
operations, as being conducted prior to the Due Diligence Period. This Term
Sheet may be terminated by the Brenner (a) in the event that the Company does
not meet the conditions precedent set forth herein, or (b) if the Closing,
including a closing, has not occurred before______. If this Term Sheet is
terminated pursuant to this section, this Agreement shall be of no further force
or effect as to any party hereto, and no obligation, right or liability shall
arise hereunder.

 

13) Each party hereto agrees with the other that, unless and until the
transactions contemplated by this Term Sheet have been consummated, it and its
representatives will hold in strict confidence all data and information obtained
with respect to another party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement. In the event of the termination of this Term Sheet, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.

 

14) Unless required by applicable law or regulatory authority, none of the
parties will issue any report, statement or press release to the general public,
to the trade, to the general trade or trade press, or to any third party (other
than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Term Sheet and the
transactions contemplated hereby, except as may be mutually agreed by the
parties. Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by law or regulatory
authorities, shall be delivered to each party at least one (1) hour prior to the
release thereof.

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

FIRST FOODS GROUP, INC.

 

By: /s/ Harold Kestenbaum

Name: Harold Kestenbaum

Its: Chief Executive Officer

 

/s/ Oded Brenner

Name: Oded Brenner

 